  Case: 1:18-cv-05587 Document #: 721 Filed: 06/23/20 Page 1 of 2 PageID #:15561




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

            Plaintiff,

       v.                                   Civil Action No.: 18-CV-5587

EQUITYBUILD, INC., EQUITYBUILD              Hon. John Z. Lee
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,                             Magistrate Judge Young B. Kim

            Defendants.

                  MOTION OF VENTUS HOLDINGS, LLC TO INTERVENE

       Ventus Holdings, LLC, (“Ventus”) through its attorney, Michael B. Elman &

Associates, Ltd., for its motion to intervene, filed pursuant to Fed. R. Civ. Pro 24(a),

states as follows:

       1.       On June 11, 2020 the Receiver filed an eighth motion to confirm the sale

of certain real estate (the “Motion”), identified as 6949-59 South Merrill, 7600-10 South

Kingston and 7656-58 South Kingston.

       2.       Fed. R. Civ. Pro. 24(a)(2) states that “on timely motion, the court must

permit anyone to intervene who: claims an interest relating to the property or transaction

that is the subject of the action, and is so situated that disposing of the action may as a

practical matter impair or impede the movant’s ability to protect its interest, unless

existing parties adequately represent that interest.”

       3.       The Motion the Receiver acknowledges that (i) Ventus’ bids were

accepted, (ii) due to the pandemic Ventus withdrew from the transactions and (iii) new

bids were accepted at a loss to the Receivership Estate of $1,845,300.00.


                                             1
  Case: 1:18-cv-05587 Document #: 721 Filed: 06/23/20 Page 2 of 2 PageID #:15562




   4.       Significantly, the motion fails to state that Ventus has paid $431,520.00 in

earnest money and the disposition thereof remains at issue.

   5.         Ventus seeks to file an objection to the Motion, a copy of which is attached

hereto as Exhibit A. The objection more fully memorializes Ventus’ grounds for seeking

intervention.

   WHEREFORE, Ventus Holdings, LLC respectfully requests that the Court enter an

order:

         A.        Granting movant’s request to intervene; and

         B.       Granting movant leave to file its objection to the Motion, a copy of which

is attached hereto as Exhibit A.

Dated: June 23, 2020



                                                   Respectfully submitted,

                                                   VENTUS HOLDINGS, LLC


                                                   /s/ Michael B. Elman
                                                   Michael B. Elman
                                                   Attorney for Ventus Holdings, LLC

Michael B. Elman & Associates, Ltd.
10 South LaSalle Street, Suite 1420
Chicago, Illinois 60603
(312) 541-0903
melman@mbelmanlaw.com




                                              2
